Citation Nr: 0022057	
Decision Date: 08/18/00    Archive Date: 08/23/00

DOCKET NO.  97-03 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUE

Entitlement to a higher rating for traumatic degenerative 
joint disease of the right knee, currently rated as 10 
percent disabling. 



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Parakkal, Counsel



INTRODUCTION

The veteran had verified active service in the Army from 
April 1979 to June 1996, and he also had 2 years, 9 months, 
and 25 days of unverified active service in the Army.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1996 RO decision, which granted 
service connection for traumatic degenerative joint disease 
of the right knee and rated such 10 percent disabling.  He 
appeals to the Board for a higher rating.  In March 1999, the 
Board remanded the claim to the RO for further development.  
The case was returned to the Board in June 2000.

Additionally, it is noted that in a February 2000 statement, 
the veteran withdrew, from appellate review, his claim for a 
higher rating for residuals of a compression fracture at T9; 
as such, this matter is no longer before the Board. 


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

The veteran's claim for a higher rating for traumatic 
degenerative joint disease of the right knee is well 
grounded, meaning plausible, and the file indicates there is 
a further VA duty to assist him in developing his claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103, 3.159; 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

In March 1999, the Board remanded the veteran's claim to the 
RO for further development.  Pursuant to the Board's remand, 
the veteran was examined by VA in July 1999.  During the 
examination, the veteran reported that he had undergone 
arthroscopy of the right knee at Richland Memorial Hospital 
in December 1998.  During the hospitalization, he said, he 
was told that he had a torn meniscus and such was either 
resected or repaired.  Thereafter, he said, he underwent 
physical therapy.  He said he later reinjured his knee in May 
1999.  The claims file does not contain any of the veteran's 
medical records from Richland Memorial Hospital (reflecting 
right knee treatment) or any of his physical therapy records; 
efforts must be made to obtain the aforementioned records, as 
well as any other outstanding relevant medical records.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Fulfillment 
of the statutory duty to assist also includes conducting a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior treatment, so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121 (1991).
 
In view of the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should contact the veteran and 
ask him to furnish the names and 
addresses of all VA and non-VA medical 
providers who have treated him for a 
right knee disability since his service 
discharge, particularly including but not 
limited to Richland Memorial Hospital, 
and the VA facilities in Columbia, South 
Carolina.  The RO should then contact the 
identified sources and obtain copies of 
the records, following the procedures of 
38 C.F.R. § 3.159.

3.  The veteran should be scheduled for a 
VA orthopedic examination to evaluate the 
nature and severity of his service-
connected traumatic degenerative joint 
disease of the right knee.  The claims 
folder and a copy of the Board's remand 
must be made available to the examiner 
for review prior to the examination.  
Testing should include X-ray studies and 
complete observations of the ranges of 
motion of the right knee.  All findings 
should be reported in detail.  The 
examination report should include 
responses to the following medical 
questions:

a. What is the range of motion of the 
veteran's right knee in terms of flexion 
and extension?

b.  Does the veteran have subluxation or 
lateral instability of the right knee, 
and if he does, can such subluxation or 
lateral instability be described as 
slight, moderate, or severe?

c.  Does the veteran's right knee exhibit 
weakened movement, excess fatigability, 
incoordination, or pain on use 
attributable to the service connected 
disability (if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to these symptoms)?

d.  Does pain significantly limit 
functional ability during flare-ups or 
when the right knee is used repeatedly 
over a period of time (these 
determinations should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups)?

If the examiner determines that, it is 
not feasible to respond to any of the 
above items, the examiner should identify 
specifically the items to which it is not 
feasible to respond.

The veteran must be properly informed of 
the scheduled examination, and he should 
be given notice of the consequences of 
failure to report for the examination, 
including an explanation of the 
provisions of 38 C.F.R. § 3.655.  If the 
veteran does not report for the 
examination, the claims folder should 
include clear documentation of his 
failure to report, including a statement 
as to whether he failed to appear without 
notice, or whether he requested 
cancellation or postponement and 
rescheduling of the examination.

4.  The RO should review the veteran's 
claim based on all of the evidence on 
file.  All appropriate laws and 
regulations should be applied, including 
38 C.F.R. § 3.321 (which regards 
extraschedular evaluations).  
Additionally, the U.S. Court of Appeals 
for Veterans Claims' decision in 
Fenderson v. West, 12 Vet. App. 119 
(1999) should be followed.  If the 
benefits being sought by the veteran are 
not resolved to his satisfaction, he and 
his representative should be sent 
supplemental statement of the case.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder shall be returned to the Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  The purposes of 
this remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 6 -


